
	

114 S1055 IS: To require the Administrator of General Services and the Secretary of Energy to set goals for deep energy retrofits in Federal buildings. 
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1055
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Administrator of General Services and the Secretary of Energy to set goals for deep
			 energy retrofits in Federal buildings. 
	
	
		1.
 DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)BaselineThe term baseline means the highest annual rate of energy use for a building during the period beginning on January 1, 2012, and ending on December 31 of the calendar year preceding the calendar year during which the deep energy retrofit of the building commenced.
 (3)Deep energy retrofitThe term deep energy retrofit means a project carried out in a Federal building that results in energy savings in that building of at least 35 percent, and preferably at least 50 percent, relative to the baseline.
			(4)Energy savings
 (A)In generalThe term energy savings means the quantity of energy calculated on an annual basis and equal to the difference between— (i)the quantity of energy used in a Federal building after a deep energy retrofit; and
 (ii)the baseline for the building. (B)CalculationFor purposes of calculating energy savings under subparagraph (A)—
 (i)calculations shall be made for electricity separately than other fuels; (ii)conversions from electricity to British thermal units may be permitted; and
 (iii)the baseline and deep retrofit building consumption data shall be adjusted for any differences in weather, occupancy, and other important usage indicators.
 (5)Federal buildingThe term Federal building means a building owned by a Federal agency. (6)SecretaryThe term Secretary means the Secretary of Energy.
			2.Deep energy retrofit program
			(a)Planning
 (1)DevelopmentNot later than 1 year after the date of enactment of this Act, the Administrator and the Secretary shall develop a plan for meeting the 2020 goals described in subsection (b).
				(2)Agency plans
 (A)In generalNot later than July 1, 2018, the head of each Federal agency that owns a Federal building shall submit to the Secretary and the Administrator a plan for deep energy retrofits of at least 50 percent of the Federal buildings of the agency.
 (B)Technical assistanceThe Secretary, acting through the Federal Energy Management Program and in cooperation with the Administrator, shall provide technical assistance to each Federal agency to carry out subparagraph (A).
					(b)2020 Goal
 (1)In generalSubject to paragraphs (2) and (3), not later than January 1, 2020, and after consideration of the plans submitted under subsection (a)(1)—
 (A)the Administrator shall carry out not fewer than 100 deep energy retrofits; and
 (B)the Secretary, acting through the Federal Energy Management Program, shall work with Federal agencies (other than the General Services Administration) to carry out not fewer than 50 deep energy retrofits.
 (2)Minimum energy savingsIn carrying out paragraph (1), the Administrator and the Secretary shall ensure that at least 1/3 of the total number of energy retrofits achieve energy savings of at least 50 percent. (3)Cost controlThe Secretary and the Administrator may select for deep energy retrofit Federal buildings that—
 (A)are scheduled for renovation; or (B)require replacement of major systems.
					(c)2030 Goal
 (1)In generalSubject to paragraphs (2) and (3), during the 10-year period beginning on January 1, 2020, the Administrator and the Secretary shall carry out deep energy retrofits in not less than 50 percent of the total square footage of Federal buildings remaining for deep energy retrofits after the retrofits carried out under subsection (b) are completed.
 (2)Minimum energy savingsIn carrying out paragraph (1), the Administrator and the Secretary shall ensure that at least 1/3 of the total number of energy retrofits achieve energy savings of at least 50 percent. (3)TimingOf the 50 percent of the total square footage required for deep energy retrofits under paragraph (1), approximately 5 percent shall be completed during each year of the 10-year period described in that paragraph.
				(d)2040 Goal
 (1)In generalThe Secretary shall set goals for deep energy retrofits during the 10-year period beginning on January 1, 2030, after considering the results of the deep energy retrofits carried out under subsections (b) and (c).
 (2)Waivers and exceptionsIn setting goals under paragraph (1), the Secretary shall allow waivers and exceptions for— (A)historic structures;
 (B)buildings with high energy use for security purposes; and (C)such other special circumstances as the Secretary may determine.
 (e)AdjustmentThe Secretary may adjust the number of deep energy retrofits required under this section based on the most recent data relating to technical feasibility and economic justification, as determined by the Secretary taking into account the need to achieve positive cashflow over the full life of measures using discount rates designated by the Office of Management and Budget.
